COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION


Cause number:                      01-14-00648-CV
Style:                             Barrett Wakefield and Howard Wakefield III
                                   v. Sam Ayers and Claudia Ayers
Date motion filed*:                December 12, 2014
Type of motion:                    Motion for extension of time to file brief
Party filing motion:               Appellant Howard Wakefield III
Document to be filed:              Appellant Howard Wakefield’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              October 15, 2014
         Number of previous extensions granted:                           Current Due date: December 12, 2014
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: January 12, 2014
                     The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings

                       

Panel consists of      ____________________________________________

Date: December 23, 2014